DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.

This action is in response to the application filed on December 14, 2021
Claims 1 – 28 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim  et al. (USP: 2019/0245800) in view of Tanaka et al. (USP: 2010/0050055).

As per Claim 1 Kim teaches a method for wireless communication at a first device, comprising: 
associating, at a first protocol layer, a first sequence number to a data packet to perform integrity protection on at least a portion of the data packet (Paragraph 0011, 0057-0060 performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN);
 associating, at the first protocol layer, a second sequence number to the data packet for wireless transmission to a second device (Paragraph 0058, 0059 a PDCP SN) wherein a length of the second sequence number is the same as a length of the first sequence number (Paragraph 0007, 0012, 0015 a length of the first count value is the same as a length of a PDCP SN of the terminal, and a length of the second count value); indicating an offset between the first sequence number and the second sequence number in the data packet(Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.), wherein the offset is separate from the first sequence number and the second sequence number (Paragraph 0009, 0013 the operation of determining the count value may include determining the first count value or the second count value as the count value for processing the packet, based on the information associated with the logical channel of the packet.); and
 transmitting the data packet to a second protocol layer for wireless transmission to the second device, the second protocol layer being a lower layer than the first protocol layer (Paragraph 0049-0054 See Fig. 2  discloses transmission to the lower layers according to the protocol stack). 
However Kim does not explicitly disclose wherein the offset is separate. 
Tanaka teaches wherein the offset is separate(Paragraph 0010, 0019, 0075 Offset indicates a sequence number of the data packets adjacent to each other in the same group. The received packets may be written in addresses obtained by adding offsets corresponding to the sequence numbers to the addresses in a memory area corresponding to the packet type. NA indicates the number of packets included in the groups..  A first column FEC packet and SNBase specified from a second column FEC packet or a row FEC packet, a leading column FEC packet and a leading row FEC packet as FEC packets at a top of a matrix;  specifying a column FEC packet group including column FEC packets corresponding to a matrix same as the matrix of the leading column FEC packet );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include wherein the offset is separate as taught by Tanaka for reliability, to ensure that the horizontal length thereof is represented by Offsets of the column FEC packets.. (See Tanaka Paragraph 0105). 


As per Claim 2 Kim- Tanaka teaches the method of claim 1, further comprising: determining that a priority level associated with the data packet satisfies a threshold; and associating the second sequence number to the data packet based at least in part on the priority level (Paragraph 0012, 0015   wherein a length of the count value is the same as a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal). 

As per Claim 3 Kim- Tanaka teaches the method of claim 1, further comprising: determining that an expiry timer associated with a previously received data packet has expired; and associating the second sequence number to the data packet based at least in part on the expiry timer expiration (Paragraph 0065, 0066, 0067 FIG. 10 is a diagram illustrating an operation in which a plurality of DRX cycles is applied after a drx-inactivity timer expires). 

As per Claim 4 Kim- Tanaka teaches the method of claim 1, wherein indicating the offset comprises: indicating the second sequence number in a first field of a header portion of the data packet; and indicating the offset in a second field of the header  (Paragraph 0058 – 0060 The PDCP transmission side may include the PDCP SN in a PDCP header and may transmit the same.). 

As per Claim 5 Kim - Tanaka teaches the method of claim 1, further comprising: performing integrity protection on a data portion of the data packet using the first sequence number (Paragraph 0012, 0015 a packet data convergence protocol sequence number (PDCP SN) of the terminal). 

As per Claim 6 Kim- Tanaka teaches the method of claim 1, further comprising: determining that the second sequence number is different from the first sequence number, wherein the data packet indicating the offset is based at least in part on the second sequence number being different from the first sequence number (Paragraph 0038, 0047 However, the disclosure is not limited to the embodiments set forth below, but may be implemented in various different forms). 

As per Claim 7 Kim- Tanaka teaches the method of claim 1, further comprising: indicating the first sequence number in a header portion of the data packet (Paragraph 0049, 0058, 0063 A packet data convergence protocol (PDCP) 205 and 240 is in charge of an IP header compression/decompression operation or the like). 

As per Claim 8 Kim- Tanaka teaches the method of claim 1, wherein the first protocol layer comprises a packet data convergence protocol layer (Paragraph 0006, 0012, 0015 a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal). 

As per Claim 9 Kim teaches a method for wireless communication at a second device, comprising: 
receiving a data packet from a first device, the data packet indicating an offset between a first sequence number associated with the data packet to perform integrity verification (Paragraph 0011, 0057-0060 See Fig 6 HFN represents the offset. Performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN) and a second sequence number associated with the data packet for wireless transmission from the first device(Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.);
 identifying the first sequence number based at least in part on the second sequence number and the indicated offset (Paragraph 0057-0060 See Fig 6 HFN represents the offset. Performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number), wherein the offset is separate from the first sequence number and the second sequence number (Paragraph 0009, 0013 the operation of determining the count value may include determining the first count value or the second count value as the count value for processing the packet, based on the information associated with the logical channel of the packet.) and wherein a length of the second sequence number is the same as a length of the first sequence number (Paragraph 0007, 0012, 0015 a length of the first count value is the same as a length of a PDCP SN of the terminal, and a length of the second count value);  performing integrity verification on the data packet according to the first sequence number (Paragraph 0057-0060 See Fig 6 HFN represents the offset. Performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number); and 
performing data packet ordering operations according to the second sequence number. (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.).
However Kim does not explicitly disclose wherein the offset is separate. 
Tanaka teaches wherein the offset is separate(Paragraph 0010, 0019, 0075 Offset indicates a sequence number of the data packets adjacent to each other in the same group. The received packets may be written in addresses obtained by adding offsets corresponding to the sequence numbers to the addresses in a memory area corresponding to the packet type. NA indicates the number of packets included in the groups..  A first column FEC packet and SNBase specified from a second column FEC packet or a row FEC packet, a leading column FEC packet and a leading row FEC packet as FEC packets at a top of a matrix;  specifying a column FEC packet group including column FEC packets corresponding to a matrix same as the matrix of the leading column FEC packet );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include wherein the offset is separate as taught by Tanaka for reliability, to ensure that the horizontal length thereof is represented by Offsets of the column FEC packets.. (See Tanaka Paragraph 0105). 


As per Claim 10 Kim- Tanaka teaches the method of claim 9, further comprising: recovering the second sequence number from a first field of a header portion of the data packet; and recovering the offset from a second field of the header portion of the data packet (Paragraph 0058, 0062 The PDCP transmission side may include the PDCP SN in a PDCP header and may transmit the same. The PDCP reception side may obtain a COUNT by combining a PDCP SN included in the PDCP header and a HFN that the PDCP reception side autonomously manages). 

As per Claim 11 Kim- Tanaka teaches the method of claim 9, further comprising: recovering the first sequence number from a header portion of the data packet (Paragraph 0006, 0058  based on the count value and the COUNT represents the first sequence number. a count value (COUNT) for processing a packet to be transmitted to the base station, based on the configuration information; and processing the packet based on the determined COUNT). 

As per Claim 12 Kim- Tanaka teaches the method of claim 9, further comprising: performing integrity verification on a data portion of the data packet using the first sequence number (Paragraph 0014, 0054 the packet include performing an integrity verification operation for the packet and deciphering the packet, based on the count value.  ). 

As per Claim 13 Kim teaches a method for wireless communication at a first device, comprising: 
associating, at a first protocol layer, a sequence number to a data packet for wireless transmission to a second device (Paragraph 0011, 0057-0060 performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN); 
determining that the sequence number comprises a non-contiguous sequence number of a previous data packet for the wireless transmission (Paragraph 0058, 0059 a PDCP SN); indicating an offset between the sequence number of the data packet and the previous data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.); and transmitting the data packet to a second protocol layer for wireless transmission to the second device, the second protocol layer being a lower layer than the first protocol layer (Paragraph 0049-0054 See Fig. 2  discloses transmission to the lower layers according to the protocol stack). 
However Kim does not explicitly disclose wherein the offset is separate. 
Tanaka teaches wherein the offset is separate(Paragraph 0010, 0019, 0075 Offset indicates a sequence number of the data packets adjacent to each other in the same group. The received packets may be written in addresses obtained by adding offsets corresponding to the sequence numbers to the addresses in a memory area corresponding to the packet type. NA indicates the number of packets included in the groups..  A first column FEC packet and SNBase specified from a second column FEC packet or a row FEC packet, a leading column FEC packet and a leading row FEC packet as FEC packets at a top of a matrix;  specifying a column FEC packet group including column FEC packets corresponding to a matrix same as the matrix of the leading column FEC packet );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include wherein the offset is separate as taught by Tanaka for reliability, to ensure that the horizontal length thereof is represented by Offsets of the column FEC packets.. (See Tanaka Paragraph 0105). 


 (Paragraph 0012, 0015   wherein a length of the count value is the same as a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal).

As per Claim 15 Kim- Tanaka teaches the method of claim 13, further comprising: determining that an expiry timer associated with a previously received data packet has expired, wherein the offset is indicated based at least in part on the expiry timer expiration (Paragraph 0065, 0066, 0067 FIG. 10 is a diagram illustrating an operation in which a plurality of DRX cycles is applied after a drx-inactivity timer expires). 

As per Claim 16 Kim- Tanaka teaches the method of claim 13, wherein indicating the offset comprises: indicating the sequence number in a first field of a header portion of the data packet; and indicating the offset in an offset status report that is transmitted separately from the data packet Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).

As per Claim 17 Kim- Tanaka teaches the method of claim 13, wherein indicating the offset comprises: indicating the sequence number in a first field of a header portion of the data packet; and indicating the offset in a second field of the header portion of the (Paragraph 0058 – 0060 The PDCP transmission side may include the PDCP SN in a PDCP header and may transmit the same.). 

As per Claim 18 Kim- Tanaka teaches the method of claim 17, wherein the second field comprises one or more reserved fields of the header portion of the data packet (Paragraph 0049, 0058, 0063 A packet data convergence protocol (PDCP) 205 and 240 is in charge of an IP header compression/decompression operation or the like).

As per Claim 19 Kim - Tanaka teaches the method of claim 13, wherein indicating the offset comprises: indicating an offset count field in the data packet, the offset count field comprising a number of offsets being indicated in the data packet Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages). 

As per Claim 20 Kim- Tanaka teaches the method of claim 19, further comprising: indicating, for each offset count field being indicated, an offset between the sequence number and a previous sequence number. (Paragraph 0012, 0015, 0054 The COUNT is a parameter obtained from a NAS serial number, the DIRECTION is a parameter determined based on a reverse direction/forward direction a packet data convergence protocol sequence number (PDCP SN) of the terminal).

(Paragraph 0012, 0015 a packet data convergence protocol sequence number (PDCP SN) of the terminal).

As per Claim 22 Kim- Tanaka teaches the method of claim 13, wherein the first protocol layer comprises a packet data convergence protocol layer (Paragraph 0006, 0012, 0015 a length of a packet data convergence protocol sequence number (PDCP SN) of the terminal).  

As per Claim 23 Kim teaches a method for wireless communication at a second device, comprising:
 receiving an indication of a sequence number for a data packet and an offset between the sequence number and a contiguous sequence number (Paragraph 0011, 0057-0060 performing an integrity protection operation for the packet and ciphering the packet, based on the count value and the COUNT represents the first sequence number. See FIG. 6 which illustrating a COUNT format used in ciphering and integrity protection. A COUNT is 32 bits, and includes an HFN 605 and a PDCP SN); 
identifying the contiguous sequence number based at least in part on the indicated offset and the sequence number (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages and the PDCP SN, and performs ciphering and integrity protection for a PDCP SDU.);
 performing integrity verification on the data packet according to the sequence number (Paragraph 0014, 0052 the packet may include performing an integrity verification); and performing data packet ordering operations according to the contiguous sequence number(Paragraph 0049-0054 See Fig. 2  discloses transmission to the lower layers according to the protocol stack). 
However Kim does not explicitly disclose wherein the offset is separate. 
Tanaka teaches wherein the offset is separate(Paragraph 0010, 0019, 0075 Offset indicates a sequence number of the data packets adjacent to each other in the same group. The received packets may be written in addresses obtained by adding offsets corresponding to the sequence numbers to the addresses in a memory area corresponding to the packet type. NA indicates the number of packets included in the groups..  A first column FEC packet and SNBase specified from a second column FEC packet or a row FEC packet, a leading column FEC packet and a leading row FEC packet as FEC packets at a top of a matrix;  specifying a column FEC packet group including column FEC packets corresponding to a matrix same as the matrix of the leading column FEC packet );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include wherein the offset is separate as taught by Tanaka for reliability, to ensure that the horizontal length thereof is represented by Offsets of the column FEC packets.. (See Tanaka Paragraph 0105). 


As per Claim 24 Kim- Tanaka teaches the method of claim 23, further comprising: recovering the sequence number from a header portion of the data packet; and recovering the offset from a non-header portion of the data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages ). 

As per Claim 25 Kim - Tanaka teaches the method of claim 23, further comprising: recovering the sequence number from a first field of a header portion of the data packet; and recovering the offset from an offset status report that is received separately from the data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages). 

As per Claim 26 Kim- Tanaka teaches the method of claim 23, further comprising: recovering the sequence number from a first field of a header portion of the data packet; and recovering the offset from a second field of the header portion of the data packet (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).

(Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).

As per Claim 28 Kim- Tanaka teaches the method of claim 27, further comprising: identifying, for each offset count field being indicated, an offset between the sequence number and the previous sequence number (Paragraph 0058-0060 See Fig 6 HFN represents the offset. The PDCP transmission side obtains a COUNT by adding the HFN that the PDCP transmitting side autonomously manages).


Response to Argument(s)

Applicant’s arguments with respect to amended claims have been considered but are moot because of a new grounds of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468